--------------------------------------------------------------------------------

Exhibit 10.25
 
AMENDMENT TO THE
IPWIRELESS, INC. EMPLOYEE STOCK BONUS PLAN


WHEREAS, Section 8 of the IPWireless, Inc. Employee Stock Bonus Plan (“Plan”)
provides that NextWave Wireless Inc. (“NextWave”) may amend the Plan at any
time, provided that the amendment shall not adversely affect the rights of any
participants in respect of any stock bonus payable;


NOW, THEREFORE, in accordance with the foregoing, the Plan shall be amended
effective as of the date hereof as follows:


1.  Section 3.1 shall be amended in its entirety as follows:


“SHARES SUBJECT TO THE PLAN.  The Shares issuable under the Plan are shares of
common stock of NextWave, par value $.001.  The number of Shares that may be
issued over the term of the Plan shall be such number that has an aggregate Fair
Market Value (rounded down to the nearest whole Share) of $7,000,000 based on
the Fair Market Value of each Share as of its date of valuation under the Plan.”


2.  In the preamble to Section 4.1, the language “Shipped Revenue for TDtv and
New York Public Safety Project equipment, as such terms are defined below” shall
be replaced with the following language:  “Shipped Revenue, as such term is
defined below”;


3.  The definitions of “TDtv Business” and “New York Public Safety Project” in
Section 4.1 shall both be deleted;


4.  The definition of “Shipped Revenue” in Section 4.1 shall be amended in its
entirety as follows:


"SHIPPED REVENUE" means (i) the amount of payment received in connection with
product sales by the Company for which the product has been delivered (it being
understood that if delivery and payment occur at different times, Shipped
Revenue shall be deemed to occur at the time that the later of delivery or
payment occur), plus (ii) fees received for software maintenance plus (iii)
up-front or fixed license fees received in connection with licenses granted to
third parties plus (iv) with respect to Milestone 2 and Milestone 3 Bonuses
only, any nonrecurring engineering expense payments; and provided that the
amount of Shipped Revenue shall not include (i) any nonrecurring engineering
expense payments or service payments made in connection with product sales made
in 2007 and (ii) service payments made in connection with product sales; and
provided, further, that the amount of Shipped Revenue that is subject to
holdbacks or deferred payment terms shall not be included in Shipped Revenue
until the amount subject to holdback or deferred payment has been
received.  Shipped Revenue shall include Shipped Revenue of the Company plus (i)
Shipped Revenue of licensees of the Company who were licensees of the Company as
of April 6, 2007, (ii) Shipped Revenue of licensees of the Company who became
licensees of the Company after April 6, 2007 but prior to May 11, 2007 (provided
that NextWave consented thereto), and (iii) Shipped Revenue of licensees of the
Company who became licensees after May 11, 2007; provided that Shipped Revenue
of any of such licensees shall only include the amount of cash received by such
licensee that is used to determine the royalty or license fee that the licensee
pays to the Company.  If any equipment covered by Shipped Revenue has been
delivered late and the Chief Executive Officer of the Company certifies to the
Stockholder Representative (as such term is defined under the Agreement and Plan
of Merger, dated April 6, 2007, among NextWave and the Company (the “Merger
Agreement”)) that penalties or liquidated damages have been invoiced for such
late delivery or have not been invoiced but are likely to be claimed, in either
case in accordance with the terms of the agreement with the customer (as such
terms and agreement exist on April 6, 2007), then Shipped Revenue shall be
reduced by the penalties or liquidated damages that have been so invoiced or are
so likely to be claimed; provided, however, any such reduction caused by
penalties or liquidated damages that have not been invoiced but have been
certified as likely to be claimed shall be placed into an escrow account
acceptable to NextWave until the earlier of (i) such time that the penalties or
liquidated damages are invoiced, at which time the associated amount held in
escrow shall be released to NextWave or (ii) such time that the penalties or
liquidated damages are no longer payable by way of agreement with the customer,
at which time the associated amount held in escrow shall be released to the
participants.



--------------------------------------------------------------------------------


 
5.  Section 4.2 shall be replaced in its entirety as follows:


“AMOUNT OF MILESTONE BONUSES.  The amount of a Milestone Bonus, if any, with
respect to a participant shall be a percentage of the participant’s Maximum
Bonus Amount, and the aggregate Milestone Bonuses shall not exceed 100% of the
Participant’s Maximum Bonus Amount.  As to each Milestone Period, the Company
has established a target performance objective at which the target bonus
percentage of the Maximum Bonus Amount shall be earned and a threshold
performance objective at which 25% of the target bonus percentage shall be
earned.  The bonus amount earned for performance between the target and
threshold performance objectives shall be derived using linear
interpolation.  Participants who have properly executed and delivered to,
NextWave a valid and binding non-competition agreement in the form provided by
the Board in its sole discretion (“Non-Compete Participants”), shall be entitled
to vesting of the Participant’s Maximum Bonus Amount that is accelerated
compared to such vesting by participants who have not entered into such a
non-competition agreement (“Regular Participants”).  Unless a different vesting
schedule is set forth in an individual Participation Letter, the target and the
threshold performance objectives, and the target bonus percentage for each of
the Milestone Periods with respect to Non-Compete Participants and Regular
Participants are set forth below.”
 
2

--------------------------------------------------------------------------------



 
Milestone Bonus
(Milestone Period)
Amounts of
Shipped
Revenue
Percentage of
Participant’s Maximum Bonus Amount
Milestone 1 Bonus
(January 1, 2007-January 1, 2008)
Threshold:
$10,000,000
 
Target:
$40,000,000
Non-Compete Participants               45%
Regular Participants                         30%
Milestone 2 Bonus
(January 2, 2008-January 1, 2009)
Threshold:
$12,500,000
 
Target:
$50,000,000
Non-Compete Participants               45%
Regular Participants                         35%
Milestone 3 Bonus
(January 2, 2009-January 1, 2010)
Threshold:
$20,000,000
 
Target:
$80,000,000
Non-Compete Participants               10%
Regular Participants                         35%



IN WITNESS WHEREOF, and as evidence of the adoption of the Amendment set forth
herein, the Board has caused this Amendment to be executed this 10th day of
March, 2008.


                                        NEXTWAVE WIRELESS, INC.


                                        BY: /s/ Frank A. Cassoy
                                        TITLE: Executive Vice President

 
 
3